Citation Nr: 0810008	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative joint disease.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1975 and from January 1978 to September 1993.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a November 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which, in pertinent part, assigned separate 
10 percent evaluations for arthritis of the veteran's right 
and left knees.  The disability had previously been evaluated 
together and given a single 10 percent evaluation.  


FINDINGS OF FACT

1.  Throughout the claims period, the veteran's right knee 
degenerative joint disease has been manifested by 
noncompensable limitation of flexion without limitation of 
extension, subluxation or instability.  

2.  Throughout the claims period, the veteran's left knee 
degenerative joint disease has been manifested by 
noncompensable limitation of flexion and no limitation of 
extension, subluxation or instability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257-5261 (2007).  

2.  The schedular criteria for a rating in excess of 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257-5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in August 2005, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claim for entitlement 
to increased ratings.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the August 
2005 letter advised the veteran to submit any evidence in his 
possession pertinent to the claims on appeal.

The veteran was notified of the first three elements of the 
Dingess notice by the August 2005 letter and received 
information regarding the effective date and disability 
rating elements of his claims in March 2006.

The issue in this case is also affected by Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  In 
that decision, the Court held that, at a minimum, adequate 
VCAA notice in increased rating cases requires: (1) that VA 
notify the claimant that, to substantiate such a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The August 2005 letter told the veteran that to substantiate 
the claims; he should submit evidence showing that the 
disability had worsened.  It also provided examples of the 
types of evidence that he could submit or ask VA to obtain.  

Some of the relevant rating criteria, as outlined below, 
provide for disability evaluations based on specific range of 
motion measurements.  

The letter did not provide specific information as to the 
rating requirements for a higher rating.  Any VCAA notice 
error will be presumed prejudicial unless VA can show that 
the error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007)  .

The veteran demonstrated actual knowledge of the rating 
criteria by referencing the rating schedule in his 
substantive appeal.  He was provided the specific rating 
criteria in the March 2006 statement of the case.  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
SOC did provide actual notice, however.  The veteran had a 
meaningful opportunity to participate in the adjudication of 
the claims, inasmuch the appeals were not certified to the 
Board until May 2006, and the veteran was given an additional 
90 days after certification to submit argument and evidence, 
and to request a hearing.  Hence, he was not prejudiced.

In addition, while the veteran has not been specifically 
notified that he should submit evidence demonstrating the 
effect his disabilities have had on his employment and daily 
life, he was informed in the March 2006 letter that he should 
submit evidence such as statements from his employer and 
acquaintances detailing the effect his disabilities have had 
on his job and everyday life.  The Board finds that this 
notice served to advise the veteran that evidence related to 
the occupational and social effects of his disabilities would 
be relevant to his claims.  He has made arguments based on 
the impact of the knee disabilities on his work.

The March 2006 letter contained the required notice as to how 
a rating would be assigned.

There was a timing deficiency with regard to some of the 
notice in as much as it was provided after the initial 
decision.  As discussed above, the veteran had an opportunity 
to respond to the notice by providing argument, evidence or 
having the opportunity for a hearing.  Given that he had a 
meaningful opportunity to participate in the adjudication of 
the claim, he was not prejudiced.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of all reported treatment.  
Additionally, the veteran was provided a proper VA 
examination in September 2005 for his knee disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Factual Background

Service connection for degenerative joint disease of both 
knees was granted in a June 1994 rating decision.  A single 
10 percent evaluation was assigned, effective October 1, 
1993.  The veteran's current claim for an increased rating 
was received by VA in August 2005.

In September 2005, the veteran was provided a VA examination 
to determine the severity of his bilateral knee disabilities.  
He reported increased pain.  He also complained of swelling, 
heat, and instability, but denied locking or stiffness.  He 
noted trouble climbing stairs and that he had trouble with 
the prolonged driving required for his job with the United 
States Post Office.  He stated that he had changed his job in 
the past due to knee pain.  When asked about flare-ups, the 
veteran stated that they occurred weekly and lasted about an 
hour.  He treated them with rubbing alcohol and knee sleeves.  

On physical examination, the veteran had full painless 
extension of both knees.  There was also bilateral painless 
flexion to 90 degrees.  After 90 degrees, the veteran had 
pain and crepitus to 120 degrees in both knees.  The knees 
were stable to varus and valgus stress as well as on anterior 
and posterior drawer sign testing.  There were no signs of 
ligamentous laxity.  There was no change of motion after 
repetitive testing and there was no effusion.  The examiner 
noted that X-rays from February 2004 showed hypertrophic 
degenerative changes at the lateral and patellofemoral 
compartments.  The diagnosis was bilateral knee arthritis, 
mild to moderate in severity.  

Outpatient treatment records from the VA Medical Center 
(VAMC) show that in February 2004, the veteran was noted to 
have preserved range of motion in both knees with no 
deformities or erythema.  Similarly, at an August 2005 Agent 
Orange examination, the veteran was noted to have full range 
of motion in all extremities.  Sensory and motor function was 
normal.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 4.3, 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
noncompensable when extension is limited to 5 degrees.  It 
also warrants a 10 percent evaluation when it is limited to 
10 degrees and a 20 percent evaluation when it is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.



Analysis

The medical evidence of record shows that no limitation of 
motion was found during outpatient treatment.  The most 
extensive limitation of motion was shown on the VA 
examination, when there was noncompensable bilateral 
limitation of flexion.  

Even with consideration of the effects of pain, flexion was 
to 90 degrees bilaterally.  The September 2005 VA examiner 
also noted that there was no change of motion after 
repetitive testing.  This finding supports the conclusion 
that there was no additional limitation due to weakness or 
fatigue.  

In addition, range of motion was noted to be full in the 
veteran's VAMC treatment records.  There is no documentation 
of flare-ups, much less additional limitation during such 
flare-ups.  The examination showed that the knees were stable 
and there is no other evidence of incoordination.

With consideration of functional factors, the range of motion 
in each knee is to 90 degrees of flexion and to 0 degrees of 
extension.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran does not meet or approximate the criteria for a 
compensable rating for either knee under Diagnostic Code 5261 
or Diagnostic Code 5260 as extension is not limited to 10 
degrees and flexion is not limited to 45 degrees.  It is 
clear, therefore, that he could not be granted ratings in 
excess of the current 10 percent under those rating codes.

Separate ratings are not warranted under Diagnostic Code 
5257.  Although the veteran has reported that his knee is 
unstable, there is no objective medical evidence of 
instability.  The outpatient treatment records contain no 
findings of instability or subluxation.  The September 2005 
VA examiner specifically noted that the veteran's knees were 
stable to testing and that there was no instability. 

The objective clinical findings outweigh the veteran's 
subjective complaints reported during the course of his claim 
for benefits.  As the weight of the evidence is against a 
finding of instability, a separate rating under Diagnostic 
Code 5257 is not warranted.

In addition, there is no evidence of left knee locking or 
that the veteran has experienced frequent periods of effusion 
at any time throughout the claims period as required under 
Diagnostic Code 5258.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluations.  

There were no periods beginning with the one year period 
prior to the veteran's claim when a greater disability was 
demonstrated; therefore, staged ratings are not warranted.  
Accordingly, evaluations in excess of 10 percent for the 
veteran's right and left knee disabilities are not warranted.  
38 C.F.R. §§ 4.7, 4.21.

Extra-Schedular Consideration

To accord justice in the exceptional case, where the 
schedular criteria are found to be inadequate, VA's Under 
Secretary for Benefits or Director of Compensation and 
Pension is authorized to approve an extras-chedular rating.  
The criteria for assignment of an extra-schedular evaluation 
are a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or frequent periods 
of hospitalization, so as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).

In this case, the record is devoid of evidence showing that 
the veteran's service-connected knee disabilities have 
resulted in marked interference with employment beyond that 
contemplated in the schedular criteria.  The veteran stated 
at his September 2005 VA examination that the disabilities 
interfered with his ability to drive for his job with the 
Post Office, and has reported that his range of motion became 
limited when performing some job tasks.  The veteran has not, 
however, reported any time lost from work or any other 
exceptional impact from his knee disabilities.  There is no 
other evidence that his knees have interfered with his 
employment.  

In this case, the disability has not been shown to cause 
marked interference with employment or to require any, let 
alone frequent, periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996). See also VAOPGCPREC. 6-96.


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee degenerative joint disease is denied

Entitlement to a rating in excess of 10 percent for left knee 
degenerative joint disease is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


